VAN BRUNT, P. J.
The plaintiff having presented to the defendant, as executor of Herman Schwannecke, deceased, his claim against the estate of said deceased for services rendered as attorney and counsel in a certain action brought against the deceased, and for a balance due for services rendered to him in and about the sale of a *726certain boarding house, such claim was disputed by the executor, and by consent was duly referred to a referee to hear and determine. The referee found the employment of the plaintiff as the attorney and counsel of the deceased in said action, and that the deceased agreed to pay the plaintiff for his services in said case $250,—$50 in advance, and $200 when the case was ended,—which terms were accepted by the plaintiff, and he appeared as such attorney and counsel; that the testator died on the 5th of March, 1890, pending said! action, and that in June, 1890, the plaintiff abandoned his contract, and neglected to perform the same, and therefore was not entitled to recover. As to the second claim, the referee found that the testator had entered into an agreement whereby he agreed to pay the plaintiff 10 per cent, if he would sell the testator’s place of business, 13 Oliver street, for $3,500 cash; that the plaintiff endeavored to find such a purchaser, but failed to do so, and the deceased died without the sale being made; and that no recovery should be had! upon this cause of action.
The sole question presented upon this appeal is whether the referee’s findings are supported by the testimony. The fact of the employment of the plaintiff as the attorney and counsel of the testator, as found by the referee, was established by the evidence, and the terms; of the contract were also established as stated by the referee. It appeared from the evidence in the case that at the time of the testator’s death the action in question had not been tried, and that on the-11th of June, 1890, the plaintiff wrote to the defendant, the executor-of the deceased, as follows:
“Dear Sir: I was retained and employed by the late Herman Schwannecketo defend' the .above-entitled action. Mr. Chas. K. Lexow was attorney for the plaintiff, but I have quite recently received a notice of the substitution of Mr. Hiram Ketchum as plaintiff’s attorney. I would be pleased to confer with you relative to the action, and ask you to call to see me about it.”
On the 18th of June, 1890, the plaintiff wrote another letter to the-defendant, as follows:
“Dear Sir: In the action of Gregory vs. Schwannecke, I have been served with a notice of motion for an order allowing this action to be continued! against the executors of the defendant. The motion is to be heard in city court, special term; June 20th, at 10 o’clock A. M. The notice is addressed to me as atty. for defendant, and the representatives or successors in interest of Herman Schwannecke, deceased. Now, if you wish me to represent you in this matter, you must call at my office, and pay me a retaining fee.. I wrote to you a few days ago about the case, asking you to call on me, but thus far have not seen you. The matter is important, and you should attend to it at once.”
Prior to the 19th of June, 1890, other attorneys were employed by the executor, who upon that date wrote the following letter to the-plaintiff:
“Dear Sir: Tour letter of the 18th of June, 1890, to Aug. Fechtner, has;, been handed us. We have been retained by him, and will attend to theme tian.”
On the 22d of October, 1890, the plaintiff transferred all the papers; to the attorneys selected by the executor. No intimation whatever was given to the executor of the contract with the testator, and, although the plaintiff was present upon the trial of the action, it does *727not appear that he took any part therein. We think that the referee was clearly right in holding that the plaintiff, not having notified the executor of the existence of this contract, and allowing him to employ other counsel for the purpose of carrying op the litigation, and thus having abandoned the contract, cannot now claim the sum which it is alleged was agreed to be paid.
In respect to the other cause of action, the evidence showed that the deceased was desirous of selling his business for cash, and asked the plaintiff to sell it for him for $3,500 cash, promising to give 10 per cent, of the amount if he would so sell it. The plaintiff never found such a customer, but, if the testimony offered on his part is to be credited, he produced a customer who was willing to pay $2,000 cash, and secure $2,000 by notes and a mortgage, which offer the deceased accepted, and then refused to carry out. But we think that a reading of the testimony introduced to establish this accepted offer, being that of Blum, the proposed customer, and of White, a tenant in the plaintiff’s office, shows that it is utterly unreliable, and that no liability should be predicated thereon. Blum, in his testimony, places all the interviews with the deceased and plaintiff at Ivoster & Bial’s saloon; there all the conversations are had, and nowhere else,—while White is equally positive that all these conversations took place in the plaintiff’s office, and not at Hosier & Bial’s. To say the least of it, the testimony itself is suspicious upon its face; and, when we are confronted with this direct contradiction of these witnesses, it seems to us that it entirely discredits this testimony of the acceptance upon the part of the deceased of this proposed customer upon terms so different from those which he was desirous of obtaining for his place of business, which he was about to sell. There seems to be no reason, therefore, for disturbing the conclusion of the referee. The judgment and orders appealed from should therefore be affirmed, with costs. All concur.